Title: To Benjamin Franklin from Benjamin Vaughan, [before 19 November 1781]
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
[before November 19, 1781]
I have a letter with some philosophical papers which will reach you as soon as I find an opportunity, & by which you will be informed of the reasons of my long silence. In the mean time I proceed to give you some necessary intelligence.
You perhaps have heard that I have made a connection in the family of Mr Manning, a West India merchant; & that Col Laurens also made a like connection, (now ended by the death of Mrs Laurens.) It has by this means happened to me, that I have possession of the following fact; viz “that Mr L——, the president, has exhausted his funds in England, & government has made no provision for his support, by which means he is brought to the verge of real necessity.” The friend who intimates this to me, asks “whether it is not in the power of yourself or Mr J Adams, to lodge a sum of money in the hands of a proper person in England, for his use.” He adds, that “himself and Mr L’s other friends are grieved at his long imprisonment, and anxious to know if any steps are taken for obtaining his enlargement.” Mr M—— [Manning] is & has always been Mr L’s merchant, but you will not wonder that he declines pecuniary assistance, as a man of spirit under his present circumstances.— This is my story nakedly: I know you infinitely too well to think that a syllable more is necessary to secure your attention.
Another opportunity, of a smaller kind offers, for your rendering civilities to the family of Mr Laurens. Mrs Laurens, wife to the Col., lately died at Lisle. The effects she left are few & trifling, but the [magis]trates of the place refuse hitherto to suffer the operation of her will, till the Cols. pleasure is known. Her clothes she bequeathed to her maid, to the amount only of some £20 or £30; & her watch & trinkets to a most lovely child, now in part an object of my cares. These are not matters worth the procuring a power of attorney or the like, from America, in order to settle, and the maid is now detained in Flanders looking after them. A Mr. Cowly a Superior of a convent there, and a Mr De Ronquet, have been written to; and Mr Laurens & Mr Manning, the father & father in law have but one & the same wish on the subject.
Mr H Laurens, a fine, spirited, honorable young man, very intelligent, but somewhat reserved is now with me in the room; as well as the little child. I am, my dearest sir, your ever obliged, devoted and affectionate
V
 
Addressed: A Monsr. / Monsr. Franklin, / a Passy, / pres de Paris.
Endorsed: answerd Nov. 22. 1781
Notation: Vaughan Nov. 22. 1781.
